PCIJ_AB_79_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-12-05_ORD_01_IM_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

| SÉRIE AIB |
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 79

COMPAGNIE D'ÉLECTRICITÉ
DE SOFIA ET DE BULGARIE

(MESURES CONSERVATOIRES)

 

 

ORDONNANCE DU 5 DÉCEMBRE 1939

1939

ORDER OF DECEMBER 5th, 1939

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 79

THE ELECTRICITY COMPANY
OF SOFIA AND BULGARIA

(INTERIM MEASURES OF PROTECTION)

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFE’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
194

PERMANENT COURT OF INTERNATIONAL JUSTICE

Order made on December 5th, 1939.

JUDICIAL YEAR 1930.
[Translatvon.|

THE ELECTRICITY COMPANY
OF SOFIA AND BULGARIA

(REQUEST FOR THE INDICATION
OF INTERIM MEASURES OF PROTECTION.)

Present : M. GUERRERO, President ; Sir Cecily Hurst, Vice-Pre-
sident ; MM. FROMAGEOT, ANZILOTTI, NEGULESCO,
Jhr. van Eysinca, MM. CHENG, DE VISSCHER, ERICH,
Judges.

The Permanent Court of International Justice,
composed as above,
after deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 61 of the Rules of Court,

Makes the following Order:

Having regard to the Application filed with the Registry of
the Court on January 26th, 1938, whereby the Belgian Govern-
ment instituted before the Court proceedings against the Bul-
garian Government with regard to the Electricity Company of
Sofia and Bulgaria ;

Having regard to the appointment by the two Governments
concerned of their respective Agents, namely: for the Belgian
Government, M. J. G. de Ruelle, and, for the Bulgarian
Government, M. Ivan Altinoff ;

Having regard to the nomination by the Bulgarian Govern-
ment—which, having no judge of its nationality in the Court,

4

1939.
December 5th.
General List:

No. 75.
A./B. 79.—THE ELECTRICITY COMPANY OF SOFIA 195

availed itself of its right under Article 31 of the Statute—of
M. Théohar Papazoff to sit in the case;

Having regard to the Memorial filed by the Belgian Govern-
ment on August 27th, 1938 ;

Having regard to the request for the indication of interim
measures of protection filed with the Registry of the Court
on July 4th, 1938, by. the Belgian Government, and to the
telegrams sent by the Agent for the Bulgarian Government to
the President of the Court on July 27th, 1938, and the letter
of the Agent for the Belgian Government to the Registrar of
the Court, dated August 26th, 1938;

Having regard to the Order made by the President of the
Court on August 27th, 1938, whereby, in view of the above-
mentioned communications, the withdrawal by the Belgian
Government of the said request for the indication of interim
measures of protection was placed on record ;

Having regard to the preliminary objection raised by the
Bulgarian Government on November 25th, 1038;

Having regard to the Judgment of April 4th, 1939, in which
the Court adjudicated upon this objection ; .

Having regard to the Order of the same date, whereby the
Court fixed July 4th, August roth and October 4th, 1939, as
the dates of expiration of the time-limits for the filing of the
Counter-Memorial, Reply and Rejoinder on thé merits ;

Having regard to the Counter-Memorial of the Bulgarian
Government and the Reply of the Belgian Government, which
were filed by the prescribed dates ;

Having regard to the Order, dated October 4th, 1939, whereby,
in view of a telegram from the Agent for the Bulgarian Govern-
ment dated October 2nd, 1939, the time-limit for the filing of
the Bulgarian Rejoinder was extended until January 4th, 1940 ;

Whereas, on October 17th, 1939, the Agent for the Belgian
Government filed with the Registry of the Court a new docu-
ment, dated October 14th, 1939, and entitled ‘Second inci-
dental Request of the Belgian Government for the indication
of interim measures of protection”, which runs as follows:

“In the action brought by the State of Belgium against the State
of Bulgaria (case concerning the Electricity Company of Sofia and
Bulgaria),

Having regard to the Application instituting proceedings, filed
with the Registry by the Applicant on January 26th, 1938,

Having regard to Articles 41 and 48 of the Court’s Statute and
Article 61 of its Rules,

Having regard to the request for the indication of interim meas-
ures of protection, dated July 2nd, and filed in the Registry of the
Court on July 4th, 1938,

5
A./B. 79.—THE ELECTRICITY COMPANY OF SOFIA 196

Having regard to the letter addressed to the Registrar of the
Court by the undersigned on August 26th, 1938,

Having regard to the Order made by the Court on August 27th,
1938, placing on record the withdrawal by the Belgian Government
of the above request for the indication of interim measures of pro-
tection,

Having regard to the Court’s Judgment of April 4th, 1939, on
the objection to the jurisdiction raised by the Respondent,

Whereas it appears from the aforementioned communication addres-
sed by the undersigned to the Registrar of the Court on August 26th,
that the Belgian Government only withdrew its request for the indi-
cation of interim measures of protection subject to reservations and
relying on a declaration of the Bulgarian Government to the effect
that, having regard to the purely declaratory nature of the Bulgarian
judicial decisions of which the Municipality of Sofia claimed the
execution, the non-payment by the Electricity Company of Sofia
and Bulgaria could not lead to the application of any measure of
compulsion against the Company ; for, it was added, to obtain the
payment desired, the Municipality must bring an action as demand-
ant before the Bulgarian courts, and this action would, if need be,
be heard successively by the three usual courts of the Bulgarian
judicial hierarchy; the claim based on the “‘declaratory’’ decisions
was for 70,745,610 leva ;

Whereas, on August ist, 1939; the Municipality of Sofia, which
had been substituted for all the consumers of current by the decree
law of April 13th, 1938 (No. 62 of the Annexes to the Belgian
Memorial), brought against the said Company a petitory action based
on the previous decisions of the Bulgarian courts, as appears from
the attached certificate ;

Whereas the sum claimed has however been raised from 70,745,610 leva
to 82,360,577 leva ;

Whereas the measures of execution with which the Belgian Com-
pany is threatened are such as would not only seriously prejudice
the Company’s position but also impede the restoration of its rights
by the Municipality, if the Court were to uphold the Belgian Govern-
ment’s claim ;

Whereas the undersigned vainly endeavoured to induce the Bul-
garian Agent to intervene with a view to the suspension of the new
proceedings now pending ;

And whereas the Bulgarian Government, having regard to the inter-
national situation, has asked the Court for an extension of the time
granted for the filing of its Counter-Memorial, and there is thus
reason to fear that a decision on the merits will not be given before
the order for execution applied for by the Municipality of Sofia,

For these reasons,

The undersigned Agent for the Belgian Government prays the
Court, in the exercise of the powers conferred on it by Articles 41
and 48 of the Statute and Article 61 of the Rules of Court, to
indicate as an interim measure of protection that the new proceed-
ings in the Bulgarian courts shall be suspended until the Permanent
Court of International Justice has delivered judgment on the merits’’ ;

6
A./B. 79.—THE ELECTRICITY COMPANY OF SOFIA 197

Whereas this request was notified on October 18th, 1939,
to the Agent for the Bulgarian Government who was at the
same time asked to let the Registry of the Court have before
November 24th, 1939, any observations in writing which he
might have to make upon the request of the Belgian Govern-
ment for the indication of interim measures of protection ;

Whereas by a telegram dated November 18th, 1939, the
Agent for the Bulgarian Government, on the instructions of
his Government, informed the Court that, owing to the-war,
the Agent for the Bulgarian Government found it impossible
to collaborate with foreign Counsel in the preparation of the
Bulgarian defence, that, owing to the necessity of travers-
ing belligerent countries to reach The Hague, which involved
serious risks to personal safety, the Bulgarian Government
forbade the departure of the national judge nominated by
it and of its agent and that, in view of these circumstances
of force majeure, the Bulgarian Government did not con-
sider it incumbent upon it to submit the observations asked
for, though it declared that many reasons existed for the
rejection of the Belgian request for the indication of interim
measures of protection ;

Whereas, on November 24th, 1939, the President of the Court,
in accordance with Article 61, paragraph 8, of the Rules of
Court, fixed December 4th, 1939, for a public sitting for the
hearing of the observations of the Parties upon the request
for the indication of interim measures of protection ;

Whereas the judge nominated by the Bulgarian Government,
having been duly summoned to attend the public sitting thus
fixed, announced in a telegram dated November 25th, 19309,
that it was impossible for him, owing to circumstances of force
majeure, to come to The Hague ;

Whereas, by telegrams dated November 24th, 1939, the Agents
of the two Parties were duly informed of the fixing of the .
public sitting for December 4th, 1939; but whereas, in view of
the above-quoted telegram dated November 18th, 1939, from the
Agent for the Bulgarian Government, only the Agent for the
Belgian Government appeared before the Court on the date fixed ;

Whereas the Bulgarian Government was not therefore repre-
sented before the Court at the public sitting held on Decem-
ber 4th, 1939;

Whereas at this sitting, the Court heard M. J. G. de Ruelle,
Agent for the Belgian Government, and Maitre Henri Rolin,
Counsel ; and whereas the request presented in the document
dated October r4th, 1939, was not amended in the course of
the hearing ;

Whereas on September 8th, 1939, the Regional Court of Sofia
delivered the following certificate produced by the Belgian
Government as an annex to its request of October 14th, 1939:

7
A./B. 79.—THE ELECTRICITY COMPANY OF SOFIA 198

“CERTIFICATE.—The Regional Court of Sofia, Second Civil Section,
delivers the present certificate to the Electricity Company of Sofia
and Bulgaria, certifying that by means of an application bearing
No. 32406 of August Ist, 1939, whereby civil action No. 852/939
has been instituted, the Great Municipality of the Capital has brought
a suit against the Company of Sofia and Bulgaria for the sum of
82,380,577.08 leva, the particulars of the claim being as follows :

The Regional Court of Sofia is prayed to adjudge that the Elec-
tricity Company of Sofia and Bulgaria must pay to the Great Munici-
pality of the Capital:

(a) The excise duty irregularly collected from

July xst, 1925, to April rst, 1937, amounting to a

total of . . . 66,754,344.15
(b) Sums irregularly collected for electric current

consumed during the period January Ist, 1936, to

April 1st, 1936 . . . 960,740.93
(c) Sums irregularly collected for electric current

consumed during the period April ist, 1936. to April

Ist, 1938 . 6,483,762.00
(à) (Legal) Interest at 8% on the sums set out

under heads a, b and c from March 16th, 7938, to

the date of institution of proceedings . . . .  8,161,730.00

Total, leva . . . . 82,360,757.08

(e) Interest at 8% on the sum claimed, namely 82,360,577.07 leva,
from this date until final payment has been made.
(f) Costs.

In support of its claim, the Great Municipality of the Capital has
produced copies of the judgment rendered by the Court of Appeal,
No. 70 of March 27th, 1937, in civil action No. 38/937, and of the
judgment rendered by the Supreme Court of Cassation, No. 177 of
March 16th, 1938, in civil action No. 678/38 of the Second Civil
Section.

Here follow the signatures of the President and Secretary accom-
panied by the seal of the Regional Court of Sofia, duly legalized by
the Ministry of Justice and by the Ministry for Foreign Affairs and
Public Worship.

Certified correct translation.
(Signed) P. IVANOFF.

Seen at the Royal Ministry for Foreign Affairs and Public Wor-
ship for the legalization of the above signature affixed by its Dra-
goman M. P. Ivanoff (No. 978).—Sofia, September 12th, 1939.—
Secretary of the Consular Department : (Signed) lillegible].—Drago-
man-Cashier : (Signed) [illegible].’’

Whereas this action which has thus been brought as demand-
ant by the Municipality of Sofia against the Company consti-
tutes, according to the above-quoted statement made on July 27th,
1938, by the Agent for the Bulgarian Government himself, the

8
A./B. 79.—THE ELECTRICITY COMPANY OF SOFIA 199

precise course to be adopted by the said Municipality in order to

obtain payment of the sums claimed by it from the Company

and thus to enable it to resort to measures of compulsion ;
Whereas according to Article 41, paragraph 1, of the Statute,

“The Court shall have the power to indicate, if it considers
that circumstances so require, any provisional measures which
ought to be taken to reserve the respective rights of either
party”;

And whereas, according to Article 61, paragraph 4, of the Rules,

“The Court may indicate interim measures of protection other
than those proposed in the request.’’

Whereas the above quoted provision of the Statute applies
the principle universally accepted by international tribunals and
likewise laid down in many conventions to which Bulgaria has
been a party—to the effect that the parties to a case must
abstain from any measure capable of exercising a prejudicial
effect in regard to the execution of the decision to be given
and, in general, not allow any step of any kind to be taken
which might aggravate or extend the dispute ;

Whereas, in this case, present conditions and the successive
postponements and resulting delays and, finally, the action as
demandant above mentioned, justify in the view of the Court the
indication of interim measures calculated to prevent, for the
duration of the proceedings before the Court, the performance
of acts likely to prejudice, for either of the Parties to the case
or for the interests concerned, the respective rights which may
result from the impending judgment ;

FOR THESE REASONS,
The Court,
indicates as an interim measure,

that pending the final judgment of the Court in the suit sub-
mitted by the Belgian Application on January 26th, 1938,

the State of Bulgaria should ensure that no step of any
kind is taken capable of prejudicing the rights claimed by the
Belgian Government or of aggravating or extending the dispute
submitted to the Court.

The present Order has been drawn up in French, the Parties
having agreed that the case should be conducted in that lan-

guage.
A./B. 79.—THE ELECTRICITY COMPANY OF SOFIA 200

Done at the Peace Palace, The Hague, this fifth day of
December, one thousand nine hundred and thirty-nine, in four
copies, one of which will be deposited in the archives of the
Court and the others will be communicated to the Belgian
Government, to the Bulgarian Government and to the Council
of the League of Nations respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. JORSTAD,

Deputy-Registrar.

Io
